MEMORANDUM **
Armando Preciado-Ramirez appeals his conviction, pursuant to a guilty plea, and sentence for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a).
Preciado-Ramirez’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that there are no non-frivolous grounds to appeal. Preciado-Ramirez did not file a pro se supplemental brief.
Because our independent review of the record indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of right to appeal is valid if knowing and voluntary), we enforce the waiver, grant counsel’s motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.